              Case 2:19-cr-00168-MCE Document 54 Filed 03/17/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0168-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   ANGEL JOVANI BARRAZA-GARCIA,                       DATE: March 18, 2021
     SAUL ADRIAN HEREDIA-BOJORQUEZ,                     TIME: 10:00 a.m.
15   AND DOROTEO ASUERES-GARCIA,                        COURT: Hon. Morrison C. England, Jr.
16                               Defendants.
17

18          By previous order, this matter was set for status on March 11, 2021, and continued to March 18,

19 2021, on the Court’s own motions. By this stipulation, the parties now request that the Court continue

20 the status conference to June 10, 2021, and to exclude time under the Court’s General Orders, as well as
21 under Local Code T4, for the reasons set forth below.

22          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

23 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

24 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

25 address public health concerns related to COVID-19.

26          Although the General Orders address the district-wide health concern, the Supreme Court has

27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00168-MCE Document 54 Filed 03/17/21 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00168-MCE Document 54 Filed 03/17/21 Page 3 of 4


 1 pretrial continuance must be “specifically limited in time”).

 2                                             STIPULATION

 3          1.       By this stipulation, the defendants now move to continue the status conference in this

 4 matter to June 10, 2021, at 10:00 a.m., and to exclude time between the date of the Court’s order,

 5 below, and June 10, 2021, under Local Code T4 and this Court’s General Orders.

 6          2.       The parties agree and stipulate, and request that the Court find the following:

 7                   a)     The government has represented that the discovery associated with this case

 8          includes investigative reports, photographs, physical narcotics evidence, and video surveillance.

 9          All of this discovery has been either produced directly to counsel and/or made available for

10          inspection and copying.

11                   b)     Counsel for defendants desire additional time to review the charges and

12          discovery, conduct investigation, and consult with their respective clients regarding potential

13          defenses in this matter.

14                   c)     Counsel for defendants believe that failure to grant the above-requested

15          continuance would deny them the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                   d)     The government does not object to the continuance.

18                   e)     Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period between the date of this Court’s

23          order, below, and June 10, 2021, inclusive, is deemed excludable pursuant to the Court’s General

24          Orders, in the interest of public health and safety, and pursuant to 18 U.S.C.§ 3161(h)(7)(A),

25          B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendants’

26          request on the basis of the Court’s finding that the ends of justice served by taking such action

27          outweigh the best interest of the public and the defendant in a speedy trial.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00168-MCE Document 54 Filed 03/17/21 Page 4 of 4


 1          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: March 15, 2021                                PHILLIP A. TALBERT
                                                          Acting United States Attorney
 6
                                                          /s/ JAMES R. CONOLLY
 7                                                        JAMES R. CONOLLY
                                                          Assistant United States Attorney
 8

 9
     Dated: March 15, 2021                                /s/ CLEMENTE M. JIMENEZ
10                                                        CLEMENTE M. JIMENEZ
                                                          Counsel for Defendant
11                                                        ANGEL JOVANI BARRAZA-GARCIA

12
     Dated: March 15, 2021                                /s/ TODD D. LERAS
13                                                        TODD D. LERAS
                                                          Counsel for Defendant
14                                                        SAUL ADRIAN HEREDIA-BOJORQUEZ

15
     Dated: March 15, 2021                                /s/ MIA CRAGER
16                                                        MIA CRAGER
                                                          Assistant Federal Defender
17                                                        Counsel for Defendant
                                                          DOROTEO ASUERES-GARCIA
18

19
                                                       ORDER
20
            IT IS SO ORDERED.
21
            Dated: March 16, 2021
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
